Shepley, C. J., orally.
There is no positive rule of law, that a jury may not convict upon the unsupported testimony of a particeps criminis. There may be cases, hr which an -omission, by the- Judge, to advise the jury to look with great .suspicion, on such testimony, might be deemed a neglect of duty. Each case has its peculiar circumstances, with reference ■to which the Judge should exercise a sound discretion, in advising the jury.
This case being put upon strict legal right, the

Exceptions are overruled.